PER CURIAM.
The state appeals the trial court’s order granting Jimmie Lee Bailey’s (defendant) motion to correct an illegal sentence.1 We affirm.
Although the written plea agreement .refers only to second-degree murder, makes no reference to a firearm, and calls for the sixty-year sentence now complained of, the subsequent sentencing colloquy and the judgment establish that the defendant was actually adjudicated guilty of second-degree murder with a firearm. If this was done in error, the state should have sought to correct it. Section 775.087(l)(a), Fla. Stat. (1989), mandates that the crime be reclassified as a life felony because a firearm was used in the commission of the murder. See Farmer v. State, 672 So.2d 639 (Fla. 5th DCA 1996).
AFFIRMED.
GRIFFIN, C.J., and DAUKSCH and ANTOON, JJ., concur.

. Fla. R.Crim. P. 3.800(a).